J-A15018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DUANE A. WOLFE AND PATRICIA J.             :   IN THE SUPERIOR COURT OF
    WOLFE                                      :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    KAYLIN J. WILSON AND KYLE R.               :
    VANALSTINE                                 :   No. 1101 WDA 2021
                                               :
                                               :
                v.                             :
                                               :
                                               :
    COLIN WILSON AND NANCY WILSON              :
                                               :
                                               :
    APPEAL OF: KAYLIN J. WILSON                :


                Appeal from the Order Entered August 30, 2021,
                  in the Court of Common Pleas of Elk County,
                        Civil Division at No(s): 2019-16.


BEFORE: BOWES, J., KUNSELMAN, J., and SULLIVAN, J.

MEMORANDUM BY KUNSELMAN, J.:                       FILED: SEPTEMBER 9, 2022

        Kaylin J. Wilson (Mother) appeals the order issued by the Elk County

Court of Common Pleas, which kept primary physical custody of her three-

year-old son, J.V. (the Child) with Duane A. Wolfe and Patricia J. Wolfe

(Paternal Grandparents).1 Mother had previously lost custody of the Child in

2018, following her involvement with a local children and youth services


____________________________________________


1   Duane Wolfe is the Paternal Step-Grandfather.
J-A15018-22



agency in Nebraska.        Thereafter, the Elk County Court of Common Pleas

awarded sole custody to the Paternal Grandparents. See Order of Court,

4/12/19. This matter involves Mother’s request to modify the April 2019 order

to obtain primary custody. The trial court only granted Mother partial physical

and shared legal custody. See Order of Court, 8/30/21. On appeal, Mother

argues inter alia that the trial court erred when it failed to employ the

statutory presumption that custody should be awarded to the parent over a

nonparent. See 23 Pa.C.S.A. § 5327(b). After review, we remand for further

proceedings.2

       Given our disposition, we abbreviate the factual and procedural history

as follows: The Child was born in January 2018. The family resided at various

times with the Paternal Grandparents and with the Maternal Grandfather and

Maternal Step-Grandmother. In October 2018, the family decided to move to

Oregon. While enroute, in Nebraska, the police pulled them over discovered

heroin and methamphetamines.             They arrested the parents, and the local

social services agency took custody of the Child.           The juvenile court in

Nebraska released the Child to the care of the Paternal Grandparents in

December 2018; the trial court in Elk County then awarded Paternal
____________________________________________


2 Colin Wilson and Nancy Wilson – the Maternal Grandfather and Maternal
Step-Grandmother – (Maternal Grandparents) were parties to the previous
action, but they did not seek custody in the instant matter; Maternal
Grandfather appeared at the hearing as a witness for Mother. Kyle R.
Vanalstine (Father) originally sought custody modification as well, but he did
not appear at the hearing.



                                           -2-
J-A15018-22



Grandparents sole legal and physical custody. See Order of Court, 4/12/2019.

The April 2019 order specified that both the parents and the Maternal

Grandparents may exercise custody, as the Paternal Grandparents agree.

       Mother eventually entered drug treatment in Oregon and has remained

clean and sober.3       In February 2020, while in Oregon, Mother and Father

petitioned to modify the April 2019 custody order. In September 2020, Mother

moved back to Pennsylvania.           In January 2021, Mother filed an amended

petition, choosing to proceed without Father.

       The trial court held a two-day hearing on February 25 and 26, 2021 to

adjudicate the parents’ petitions. On August 25, 2021 – six months after the

custody hearing – the trial court issued an order granting Mother’s

modification petition, in part. The court awarded Mother legal custody but

ordered that it be shared with the Paternal Grandparents. The court awarded

Mother physical custody but limited it to partial physical custody – every other

weekend, and during the evenings on Tuesday and Thursday.4 Mother timely

filed this appeal.
____________________________________________


3 In October 2019, Mother gave birth to another son, the Child’s younger
sibling. Mother has custody of the sibling, who is not subject to these
proceedings.

4 The August 25 order also denied the parents’ original modification petition.
In Mother’s case, the court denied the original petition as a matter of
housekeeping, given that Mother had subsequently filed the amended petition.
In Father’s case, the court denied the original modification because he failed
to appear.

The court then amended the August 25 order by order of August 30, 2021 to
correct the caption and to delineate its reasons for the decision.

                                           -3-
J-A15018-22



      She presents the following six issues for our review:

            1. Did the trial court abuse its discretion in awarding the
               Paternal Grandparents primary physical custody of the
               Child based upon what was actually entered into
               evidence, exhibit and testimony entered of record at
               a two-day evidentiary hearing?

            2. Did the trial court commit an[] error of law when it
               failed to accurately address the stringent statutory
               requirements for an award of physical custody to
               grandparents contained in 23 Pa.C.S.A. § 5324?

            3. Did the trial court commit an abuse of discretion
               and/or error of law by failing to apply 23 Pa.C.S.A. §
               5327 regarding presumption in cases concerning
               primary custody to be awarded to a parent?

            4. Did the trial court abuse its discretion through its
               conclusions and findings contained in its opinion, with
               the court’s findings being based mostly on speculation
               and conjecture rather than an analysis of the
               testimony and exhibits presented at trial?

            5. Were [Mother’s] due process constitutional rights
               violated pursuant to the Fourteenth Amendment
               which is designed to protect the rights of parents to
               care and have custody of their children, when the
               court failed to recognize the strong preference of the
               first of fit parents to raise their children as opposed to
               awarding a third-party primary physical custody of the
               child, when its basis appeared to be simply that it
               believed the Paternal Grandparents would make
               better decisions for the Child?

            6. Did the trial court abuse its discretion/commit an error
               of law when it did not provide a prompt disposition of
               this case, which is required by law pursuant to
               Pa.R.C.P. 1915.4(d)?

Mother’s Brief at 5-6 (capitalization adjusted).




                                      -4-
J-A15018-22



       We address these claims in accordance with the relevant the pertinent

scope and standard of review:

          In reviewing a custody order, our scope is of the broadest
          type and our standard is abuse of discretion. We must
          accept findings of the trial court that are supported by
          competent evidence of record, as our role does not include
          making independent factual determinations. In addition,
          with regard to issues of credibility and weight of the
          evidence, we must defer to the presiding trial judge who
          viewed and assessed the witnesses first-hand. However, we
          are not bound by the trial court's deductions or inferences
          from its factual findings. Ultimately, the test is whether the
          trial court's conclusions are unreasonable as shown by the
          evidence of record. We may reject the conclusions of the
          trial court only if they involve an error of law, or are
          unreasonable in light of the sustainable findings of the trial
          court.

S.T. V. R.W., 912 A.3d 1155, 1160 (Pa. Super. 2018) (citation omitted).

       Our discussion begins with Mother’s third appellate issue, which the

Paternal Grandparents concede is dispositive. Mother argues the trial court

erred when in failed to apply Section 5327(b).5

____________________________________________


5 We note Mother’s concise statement of errors complained of on appeal, filed
pursuant to Pa.R.A.P. 1925(a)(2)(i) mistakenly referenced Section 5337
(“Relocation”) instead of the correct 5327((“Presumption in cases concerning
primary physical custody”).

Such an error may result in waiver, especially here where the parents’ original
modification petition implicated relocation under Section 5337. See Pa.R.A.P.
302(a) (“Issues not raised in the trial court are waived and cannot be raised
for the first time on appeal.”). Waiver is not appropriate in this case, because
the concise statement sufficiently referenced “presumption,” thereby making
the typographical error obvious. As we discuss, the Paternal Grandparents do
not argue waiver, but concede that a remand is necessary to correctly apply
Section 5327. For these reasons, we conclude Mother preserved this claim.


                                           -5-
J-A15018-22



      Section 5327(b) of the Child Custody Act provides:

           In any action regarding the custody of the child between a
           parent of the child and a nonparent, there shall be a
           presumption that custody shall be awarded to the parent.
           The presumption in favor of the parent may be rebutted by
           clear and convincing evidence.

23 Pa.C.S.A. § 5327(b).

      We have defined “clear and convincing evidence” as evidence “that is so

clear, direct, weighty, and convincing so as to enable the trier of fact to come

to a clear conviction, without hesitation, of the truth of the precise facts in

issue.” M.J.S. v. B.B., 172 A.3d 651, 660 (Pa. Super. 2017) (citations

omitted).

      Here, the trial court did not apply the presumption under Section

5327(b).     Instead, the court applied Section 5328(c).       In certain cases

between parents and grandparents, Section 5328(c)(1) obligates the court to

consider three additional factors beyond those mandated by Section

5328(a)(1)-(16). Section 5328(c) was not applicable in this case, because

that section only applies to cases where the court awards the grandparent

partial or supervised physical custody. Here, the trial court awarded the

Paternal Grandparents primary physical custody. Thus, the court did not have

to consider the enumerated factors under Section 5328(c); instead, the court

had to apply the statutory presumption under Section 5327(b).           The trial

court’s failure to do so constitutes a reversible error. M.J.S. v. B.B., 172 A.3d

651, 660-61 (Pa. Super. 2017).



                                      -6-
J-A15018-22



      Although the Paternal Grandparents maintain that they rebutted the

presumption, they recognize the trial court erred by not applying the proper

legal analysis.   The parties agree on this point, but that is where their

agreement ends.

      The Paternal Grandparents request that we direct the trial court to

supplement the record with additional findings, given that approximately 18

months have elapsed since the custody trial – partly due to the trial court’s

delay. See Paternal Grandparents’ Brief at 18. Mother argues we may settle

the matter in this appeal. First, she claims the record sufficiently supports her

request for primary custody. She further claims the trial court the trial court

relied upon facts not in evidence. Given this, and the fact that the court failed

to apply the correct presumption, Mother reasons that this Court should enter

an order awarding primary physical custody to Mother. See Mother’s Brief at

39.

      Mother misunderstands our role. We are an error-correcting court; we

do not make independent factual findings or reweigh the evidence. S.T., 912

A.3d at 1160. We must defer to the presiding trial judge who viewed and

assessed the witnesses first-hand. Id. “It is within the trial court’s purview

as the finder of fact to determine which factors are most salient and critical in

each particular case.” M.J.M. v. M.L.G., 63 A.3d 331, 339 (Pa. Super. 2013)

(citation omitted) (emphasis added).     The question of whether nonparents

rebutted the statutory presumption in favor a parent must be resolved by the

trial court, which is the ultimate arbiter of fact. M.J.S., 172 A.3d at 661.

                                      -7-
J-A15018-22



     For   these    reasons,   we   agree   with   the   Paternal   Grandparents’

recommended disposition. We remand for the trial court to supplement its

findings and determine whether the Paternal Grandparents overcame the

statutory presumption in favor of Mother. Upon a request from either party,

or upon its own motion, the trial court may conduct further proceedings to

make additional findings about what has transpired since the February 2021

custody hearing. We relinquish jurisdiction to ensure the same. We do not

address Mother’s contention that the trial court relied upon facts not in

evidence, but we remind the court that the Paternal Grandparents must

present clear and convincing evidence to rebut the presumption in favor of

Mother. See id.

     Next, we briefly address the parties’ dissatisfaction with the trial court’s

delay in rendering a decision. Our Rules of Procedure mandate that a judge’s

decision shall be entered within 15 days of the trial’s conclusion. Pa.R.C.P.

1915.4(d) (“Prompt Disposition of Custody Cases.”). Rule 1915.4(d) allows

the court to extend that deadline, if an order is entered showing good cause;

but under no circumstances shall the extension delay the decision for more

than 45 days. Id.

     Here, the trial court did not enter decision within 15 days, nor did the

court enter an order extending that deadline to 45 days upon a showing of

good cause. By our count, 180 days elapsed from the conclusion of the trial

until the court’s ultimate decision. The trial judge explained that the delay

was caused by the extensive backlog created by the COVID-19 pandemic and

                                      -8-
J-A15018-22



subsequent judicial emergency; and that prompt adjudication of the backlog

was exacerbated by the trial judge’s duties to both Elk and Cameron Counties.

See Amended Order of Court, 8/30/21, at 1 n.1. We are sympathetic that

this predicament was not of the court’s own making, but we remind the court

of its duties under our Rules of Procedure. See Rule 1915.4(d); see also In

re T.S.M., 71 A.3d 251, 269 (Pa. 2013) (observing that “courts must keep

the ticking clock of childhood ever in mind[;] [c]hildren are young for a scant

number of years[.]”).

       In sum, we agree with the parties the trial court erred when it failed to

apply the proper statutory presumption under Section 5327(b). A remand is

necessary to allow to supplement its findings. Given the prolonged delay, we

relinquish jurisdiction to allow the court to conduct further proceedings as it

deems necessary.

       As a final matter, we explain our precise disposition. Typically, when an

error of law necessitates a remand, we vacate the offending order. Here,

vacating the August 2021 order means that the April 2019 order would govern

the parties’ rights and responsibilities. Under the April 2019 order, Mother

had no legal custody, nor physical custody beyond what the Paternal

Grandparents allowed.         We presume neither Mother, nor the trial court,

desires this result. Thus, without commenting on its propriety, we convert6

____________________________________________


6 Pursuant to 42 Pa.C.S.A. § 706: “An appellate court may affirm, modify,
vacate, set aside or reverse any order brought before it for review, and may



                                           -9-
J-A15018-22



the August 30, 2021 order to an interim order pending further proceedings

consistent with this decision.7

       Case remanded.        Order converted to temporary order.    Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/2022




____________________________________________


remand the matter and direct the entry of such appropriate order, or require
such further proceedings to be had as may be just under the circumstances.

7Alternatively, the trial court may fashion an entirely different interim order,
pursuant to Pa.R.C.P. 1915.13 (“Special Relief”).

                                          - 10 -